Citation Nr: 0517304	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  98-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left elbow and hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from December 1973 to 
February 1974.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision rendered 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was 
previously before the Board in August 2003, at which time the 
case was remanded to the RO for further development.  The 
case has since been returned to the Board for appellate 
review.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Upon review of the claims file, the Board notes that various 
notices and documents prepared by the RO subsequent to the 
Board Remand, including the December 2004 Supplemental 
Statement of the Case (SSOC), were to mailed to the veteran 
at the wrong address.  This is evidenced by mail returned to 
VA by the U.S. Post Office.  Consequently, as the veteran is 
entitled to receive the SSOC as a matter of due process from 
the RO as the Agency of Original Jurisdiction, the Board must 
Remand this matter to the RO to cure the procedural defects.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In March 2004, the veteran notified VA that his address had 
changed to a P.O. Box in Jamestown, TN.  However, a letter 
dated in August 2004 from the RO to the veteran notifying him 
that his appeal was being remanded by the Board was mailed to 
an address in Wartsburg, TN.  This letter was returned to VA 
by the Post Office.

In December 2004, the SSOC was returned to VA by the Post 
Office.  Although the SSOC was mailed to an address in 
Jamestown, TN, the P.O. Box number is incorrect due to the 
last two numbers being transposed.

Accordingly, this case is REMANDED for the following actions:

The RO should re-issue the December 2004 
SSOC to the veteran's correct address, 
and provide the veteran with 60 days 
within which to provide additional 
information before the matter is returned 
to the Board, in compliance with 
38 C.F.R. §§ 19.31, 19.38, 20.302(c). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




